  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 1 of 13 PAGEID #: 535




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 Planned Parenthood Southwest Ohio            )
 Region, et al.,                              )
                                              ) Case No.: 1:21-cv-00189
                Plaintiffs,                   )
                                              ) Judge Michael R. Barrett
                vs.                           )
                                              )
 Ohio Department of Health, et al.,           )
                                              )
                Defendants.                   )
                                              )

  ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND PROCEEDINGS TO
HAMILTON COUNTY COURT OF COMMON PLEAS AND FOR ATTORNEYS’ FEES
                          AND COSTS

        This matter is before the Court on Plaintiffs’ Motion to Remand Proceedings to

Hamilton County Court of Common Pleas and for Attorneys’ Fees and Costs. (Doc. 7).

Defendants Ohio Department of Health, Director Stephanie McCloud, and the State

Medical Board of Ohio have filed a memorandum in opposition (Doc. 14), to which

Plaintiffs have replied (Doc. 16). As discussed below, Plaintiffs’ Motion will be

GRANTED.

   I.      BACKGROUND

   A. Statutory Framework Giving Rise to Plaintiffs’ Complaint

        The 133rd Ohio General Assembly passed Amended Senate Bill Number 27

(“S.B. 27”), which Governor Mike DeWine signed into law on December 30, 2020. See

https://www.legislature.ohio.gov/legislation/legislation-summary?id=GA133-SB-27 (last

visited 03/29/2021); https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-

media/signs-bills-12302020 (last visited 03/29/2021). S.B. 27 requires that fetal

                                             1
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 2 of 13 PAGEID #: 536




remains from a procedural (also known as a surgical) abortion be cremated or interred.

The statute gives a pregnant woman the right, if she so chooses, to determine both the

manner and location of final disposition of fetal remains, but it does not require her to

make either determination. Ohio Rev. Code § 3726.03(A)(1), (2). If a pregnant woman

does not exercise this option, the abortion facility shall determine whether final

disposition shall be by cremation or interment. Id. § 3726.04(A)(2). S.B. 27 is set to

take effect on April 6, 2021. https://www.legislature.ohio.gov/legislation/legislation-

status?id=GA133-SB-27 (last visited 03/29/2021).

          S.B. 27 mandates that state-issued forms be used in the new disposition

process. See Ohio Rev. Code § 3726.14. The Director of the Ohio Department of

Health (“ODH”), a named defendant, is responsible for adopting rules that prescribe

these forms within 90 days of S.B. 27’s effective date, or by July 5, 2021. See id. It is

undisputed that, to date, ODH has not adopted any such rules. Notice and comment is

required before ODH can adopt rules, including rules concerning these state-issued

forms. Id. §§ 119.03, 119.04. And because notice and comment is required as part of

the process, Plaintiffs contend that the mandated state-issued forms will not be

available to Ohio abortion providers until after S.B. 27 takes effect. (Complaint, Doc. 5

(¶ 6)).

          A knowing violation of S.B. 27 risks conviction of a first-degree misdemeanor.

Ohio Rev. Code § 3726.99. The criminal penalties associated with S.B. 27, however,

expressly do not apply until ODH adopts rules concerning the state-issued forms. Am.

S. B. No. 27, 133rd General Assembly, § 3(A). But the bill does not suspend

noncriminal sanctions, which include civil actions for damages and professional

                                               2
   Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 3 of 13 PAGEID #: 537




disciplinary actions. Ohio Rev. Code § 2317.56(G). For example and as to the latter, a

physician who provides a procedural abortion without first obtaining his or her patient’s

written certification that they have received the mandated state-issued forms could have

his or her medical license limited, revoked, or suspended. Id. § 4731.22(B)(21), (23).

The State Medical Board of Ohio, also a named defendant, could impose a civil penalty

against the physician of up to $20,000. Id. § 4731.225(B). In addition, the plaintiff

facilities face revocation or suspension of, or refusal to renew, their ambulatory surgical

facility (“ASF”) licenses. Ohio Adm. Code 3701-83-.05.1(C)(2). The plaintiff facilities

also face civil penalties up to $250,000. Ohio Adm. Code 3701-83-05.1(C)(4), 3701-83-

05.2(B); see Ohio Rev. Code § 3702.32(D). ODH may order an ASF to cease

operations and obtain an injunction enjoining said ASF from providing services. Ohio

Adm. Code 3701-83-05.1(A), (B); see Ohio Rev. Code § 3702.32(D)(3), (E). ODH

must report to the State Medical Board a finding that a physician working at an ASF

violated a law—such as Ohio Rev. Code § 2317.56—related to informed consent. Ohio

Rev. Code § 3702.30(E)(2). An ASF is subject to a civil penalty of up to $50,000 if a

pattern of violation is found. Ohio Adm. Code 3701-83-05.1(F), 3701-83-05.2(F).

        Plaintiffs describe the potential civil penalties as “severe.” (Doc. 7 PAGEID 454,

455).

    B. Procedural Posture

        On March 9, 2021, Plaintiffs 1 Planned Parenthood Southwest Ohio Region,

Sharon Liner, M.D., Planned Parenthood of Greater Ohio, Preterm-Cleveland, Women’s


        1   Plaintiffs together represent all providers of procedural abortions in Ohio. (Complaint, Doc. 5 (§
19)).

                                                       3
   Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 4 of 13 PAGEID #: 538




Med Group Professional Corporation, and Northeast Ohio Women’s Center LLC filed a

Complaint for Declaratory and Injunctive Relief (Doc. 5) in the Hamilton County, Ohio

Court of Common Pleas. The Ohio Department of Health, Director Stephanie McCloud,

and the State Medical Board of Ohio (“State Defendants”) along with eleven county and

city prosecutors (“Prosecutor Defendants”) are named as defendants. Plaintiffs’

Complaint alleges both substantive and procedural due process claims as well as an

equal protection claim, all in violation of the Ohio Constitution, 2 and seeks declaratory

and injunctive relief. 3 In a nutshell, and in regard to their due process claims, Plaintiffs

allege that, because ODH has not yet adopted regulations and issued the necessary



          2 Count I alleges a substantive due process claim on behalf of Plaintiffs’ patients: requiring

Plaintiffs to comply with ODH rules and use state-issued forms that do not yet exist, S.B. 27 effectively
operates as a ban on all procedural abortions in violation of the right to abortion as guaranteed by Article
I, Sections 1 and 16 of the Ohio Constitution. Count II also alleges a substantive due process claim, but
on Plaintiffs’ own behalf: requiring them to comply with S.B. 27 when compliance is impossible prevents
Plaintiffs from providing procedural abortions, operating their businesses, and pursuing their professions.
As such, S.B. 27 is fundamentally irrational and arbitrary and violates substantive due process as
guaranteed under Article I, Sections 1 and 16 of the Ohio Constitution. Count III alleges a procedural due
process claim on Plaintiffs’ own behalf: requiring compliance with S.B. 27 when compliance is not
possible prevents Plaintiffs from providing procedural abortions, operating their businesses, and pursuing
their professions. S.B. 27, therefore, also violates Plaintiffs’ right to procedural due process under Article
I, Sections 1 and 16 of the Ohio Constitution. Finally, Count IV alleges an equal protection claim on
behalf of Plaintiffs and Plaintiffs’ patients: arbitrarily and irrationally singling out fetal remains from
procedural abortions and treating it differently than tissue from miscarriage, with no adequate justification,
violates Plaintiffs’ and Plaintiffs’ patients’ rights to equal protection under Article I, Section 2 of the Ohio
Constitution.

        3
           Count V of the Complaint seeks a declaratory judgment pursuant to Ohio Rev. Code § 2721.01
et seq., specifically asking the Court to find that: (1) S.B. 27 violates Article I, Sections 1 and 16 of the
Ohio Constitution because “it operates as a ban on all procedural abortion due to the impossibility of
compliance”; (2) S.B. 27 violates Article I, Sections 1 and 16 of the Ohio Constitution because “it requires
Plaintiffs to comply with [S.B. ]27 despite that the ODH-prescribed rules and forms necessary to comply
do not exist”; and (3) S.B. 27 violates Article 1, Section 2 of the Ohio Constitution because “it arbitrarily
and irrationally singles out tissue from a procedural abortion and treats such tissue differently than tissue
from miscarriage, with no adequate justification.” (Complaint, Doc. 5 (¶ 107)).

         In pertinent part, Ohio Rev. Code § 2721.03 provides: “[A]ny person whose rights, status, or
other legal relations are affected by a constitutional provision, statute, rule as defined in section
119.01 of the Revised Code, municipal ordinance, township resolution, contract, or franchise may have
determined any question of construction or validity arising under the instrument, constitutional
provision, statute, rule, ordinance, resolution, contract, or franchise and obtain a declaration of rights,
status, or other legal relations under it.” (Emphasis added).

                                                       4
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 5 of 13 PAGEID #: 539




forms, it will be impossible for them to comply with S.B. 27 when it becomes effective;

consequently, Plaintiffs will be forced to stop providing procedural abortions, which

would violate their and their patients’ rights. Plaintiffs’ equal protection claim, in

contrast, is distinguishable in that it challenges the constitutionality of S.B. 27 as a

whole. (Doc. 5 (¶ 102) (“By arbitrarily and irrationally singling out tissue from a

procedural abortion, and treating tissue from procedural abortion differently than tissue

from miscarriage, with no adequate justification, SB27 violates Plaintiffs’ and their

patients’ right to equal protection under Article I, Section 2 of the Ohio Constitution.”)).

       Plaintiffs filed a Motion for Temporary Restraining Order Followed by Preliminary

Injunction (Doc. 6) along with their Complaint in state court. The State Defendants

opposed Plaintiffs’ Motion for a Temporary Restraining Order on the basis that it would

be futile. (Defendants Ohio Department of Health, Director Stephanie McCloud, and

State Medical Board of Ohio’s Memorandum in Opposition to Plaintiffs’ Motion for

Temporary Restraining Order, Doc. 1-1 PAGEID 204–12). To this end, the State

Defendants argued, “[i]t would be a better use of the court’s time to schedule this matter

for a full preliminary injunction hearing, so that the parties can better present the facts

and evidentiary issues.” (Id. PAGEID 210). Hamilton County Court of Common Pleas

Judge Alison Hatheway apparently agreed and, in two-sentence entry dated March 12,

2021, denied Plaintiffs’ Motion for a Temporary Restraining Order. (Id. PAGEID 214).

       The State Defendants timely removed 4 this matter to federal court on March 18,

2021. (Notice of Removal, Doc. 1). In their Notice of Removal, they affirmatively state




       4   See 28 U.S.C. § 1446(b)(1).

                                               5
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 6 of 13 PAGEID #: 540




their “understanding and position that the other defendants named in the Complaint [i.e.,

the Prosecutor Defendants] are merely nominal defendants whose consent is not

necessary for removal under 28 U.S.C. §§ 1441 and 1446.” (Id. (¶ 12)). Later that day

the State Defendants filed their response in opposition to Plaintiffs’ Motion for

Preliminary Injunction (Doc. 3) in accord with the briefing schedule set by Judge

Hatheway (see Doc. 14 PAGEID 505). Plaintiffs filed their Motion to Remand (Doc. 7),

in which they also seek an award of attorneys’ fees and costs, on March 19, 2021. The

same day Plaintiffs also filed a motion seeking an accelerated briefing schedule (Doc.

8), which the Court granted in part (03/23/2021 Notation Order). A status conference by

telephone was held on March 26, 2021. This Order follows.

   II.      ANALYSIS AND DISCUSSION

   A. Standard of Law

         A civil action brought by a plaintiff in state court may be removed by a defendant

to federal court if the civil action could have been filed originally in federal court. 28

U.S.C. § 1441(a). Here, the State Defendants have removed this civil action on the

basis of federal question jurisdiction under the provisions of 28 U.S.C. §§ 1331,

1441(a), 1446. (Notice of Removal, Doc. 1 (¶ 5) PAGEID 5). “When a civil action is

removed solely under section 1441(a), all defendants who have been properly joined

and served must join in or consent to the removal of the action.” 28 U.S.C. §

1446(b)(2)(A).

         “An order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. §

1447(c).

                                               6
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 7 of 13 PAGEID #: 541




   B. Summary of the Parties’ Arguments

       In support of their Motion to Remand, Plaintiffs contend that no federal question

is present on the face of their well-pleaded Complaint and, therefore, this Court lacks

subject-matter jurisdiction of this civil action. See Caterpiller Inc. v. Williams, 482 U.S.

386, 392 (1987). They additionally contend that the Court should not examine filings

other than their Complaint to decide whether federal jurisdiction exists. But even if the

Court were to do so—and to specifically consider their memorandum of law in support

of their motion for injunctive relief—Plaintiffs’ citation to federal law within that brief

regarding their state constitutional claims cannot be the basis for removal. Plaintiffs

also argue that the State Defendants’ removal runs afoul of the rule of unanimity set

forth in § 1446(b)(2)(A). Finally, Plaintiffs maintain that an award of attorneys’ fees and

costs is appropriate because the State Defendants “lacked an objectively reasonable

basis for seeking removal.” Warthman v. Genoa Twp. Bd. of Trustees, 549 F.3d 1055,

1059 (6th Cir. 2008) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005)).

       The State Defendants respond that Plaintiffs’ Complaint is not well-pleaded, but,

rather, is “artfully pleaded” in that it pleads federal-law claims as state-law claims.

Berera v. Mesa Medical Group, PLLC, 779 F.3d 352, 358 (6th Cir. 2015) (quoting

Mikulski v. Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007)). As such, they

contend removal is proper. They further respond that Plaintiffs cannot bring claims

under the Ohio constitutional provisions they reference because these provisions are

not self-executing and do not create private causes of action. See Calvey v. Vill. of

Walton Hills, No. 1:18 CV 2938, 2020 WL 224570, at *10 (N.D. Ohio Jan. 15, 2020),

                                                7
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 8 of 13 PAGEID #: 542




aff’d on other grounds, No. 20-3139, -- F. App’x --, 2021 WL 164684 (6th Cir. Jan. 19,

2021). The State Defendants also argue that there is an exception to the general rule of

unanimity, as referenced in their Notice of Removal, when plaintiffs join “nominal”

defendants. See Beasley v. Wells Fargo Bank, N.A., 744 F. App’x 906, 914 (6th Cir.

2018). Finally, the State Defendants maintain that an award of attorneys’ fees and

costs would be inappropriate because “[r]emoval is not only objectively reasonable

here, it is warranted.” (Doc. 14 PAGEID 516 (citing Berera, 779 F.3d at 358)).

   C. Removal by the State Defendants, without the consent of the Prosecutor
      Defendants, fails under the rule of unanimity.

       As noted, the State Defendants purposely filed the Notice of Removal without the

consent of the Prosecutor Defendants whom they regard as “nominal” defendants.

Plaintiffs argue that the failure of all defendants to join in or consent renders the notice

of removal defective under the statute. Plaintiffs are correct.

       The State Defendants argue that the Prosecutor Defendants are “nominal”

defendants because Plaintiffs’ pending motion for preliminary injunctive relief only

challenges S.B. 27 on due process grounds—the fact that the State Defendants have

not adopted rules to issue the necessary forms, making it impossible for them to comply

with the law on the date it becomes effective. The Prosecutor Defendants play no role

in adopting rules to create the necessary forms, and, by the express terms of the

statute, may not initiate misdemeanor criminal prosecution until ODH adopts said rules.

Therefore, the State Defendants argue, the Prosecutor Defendants are “nominal”

defendants, invoking one of two exceptions to the rule of unanimity. Beasely, 744 F.

App’x at 914 (“For a notice of removal to be proper, the rule of unanimity mandates that


                                              8
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 9 of 13 PAGEID #: 543




all defendants who have been served or otherwise properly joined in the action must

either join in the removal or file a written consent to the same. . . . Two exceptions to

this rule are where the non-joining defendant has not been served with service of

process at the time the removal petition is filed or is merely a nominal or formal

party.”) (cleaned up) (emphasis added). Absent Plaintiffs’ equal protection claim, this

argument would make sense and provide a sound basis upon which to deny the motion

to remand.

       Count IV, however, looms equally large as Counts I through III. It alleges an

equal protection claim on behalf of Plaintiffs and Plaintiffs’ patients and challenges the

statute as a whole because it arbitrarily and irrationally singles out fetal remains from

procedural abortions, treating this tissue differently than tissue from miscarriage with no

adequate justification. If a court were to agree, both the State Defendants and the

Prosecutor Defendants would have to be enjoined, the latter to protect Plaintiffs from

the criminal penalties within S.B. 27. Plaintiffs here clearly have asserted an interest

against the Prosecutor Defendants and just as clearly would be at risk “of receiving

inadequate relief” without them. See Beasely, 944 F. App’x at 915. The Prosecutor

Defendants, therefore, are not “nominal” defendants. See id.

       Women’s Med. Pro. Corp. v. Voinovich, 130 F.3d 187 (6th Cir. 1997) supports

this conclusion. At issue there was an abortion clinic and affiliated doctor’s

constitutional challenge to H.B. 135, which, among other things, banned the use of the

“dilation and extraction” abortion procedure. The providers sued the governor of Ohio

and the attorney general, as well as the Montgomery County prosecutor who claimed

his presence was not “necessary” for the district court “to adjudicate the constitutionality


                                             9
 Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 10 of 13 PAGEID #: 544




of the Act.” Id. at 210. The Sixth Circuit rejected this argument, noting that the

prosecutor had the power to charge an abortion provider with violating the Act. Id.

Furthermore, the county prosecutor was indeed “necessary” vis-à-vis injunctive relief,

because if the prosecutor were not named a party, he would not be bound by the district

court’s order finding the Ohio statute unconstitutional and enjoining its enforcement. Id.

at 211. See also Universal Life Church Monastery Storehouse v. Nabors, No. 2:19-cv-

00049, --- F.3d ---, 2020 WL 7632361, at *13–14 (M.D. Tenn. Dec. 22, 2020) (citing

Women’s Med. Pro. Corp. to hold that district attorney generals—responsible for

criminal prosecutions in their respective counties—are properly named as defendants in

suit, seeking declaratory and injunctive relief, challenging constitutionality of statute that

prohibits persons who receive their ordinations online from performing civil marriages).

       The State Defendants argue that prosecuting attorneys have “previously

conceded” that they are nominal defendants in a different abortion-rights case pending

before this Court. (Doc. 14 PAGEID 515 (citing Planned Parenthood Southwest Ohio

Region, et al. v. Yost, et al., No. 1:19-cv-00118 (Doc. 24, Amended Notice to Court

Regarding Defense Provided by the County Prosecutors’ Offices))). The Court

disagrees with this characterization. The notice cited by the State Defendants simply

confirms the prosecuting attorneys’ understanding that the Ohio attorney general is

responsible for defending the constitutionality of laws passed by the General Assembly.

See Ohio Rev. Code § 109.02 (“The attorney general shall appear for the state in the

trial and argument of all civil and criminal causes in the supreme court in which the state

is directly or indirectly interested.”). The Sixth Circuit recognized as much in Women’s

Med. Pro. Corp. While prosecutors may “understandably” expect the state to bear the



                                              10
 Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 11 of 13 PAGEID #: 545




costs to defend the litigation, they cannot be dismissed as defendants because they, as

enforcers of criminal penalties associated with the statute, are “proper parties to bear

the injunctive relief requested by the plaintiffs.” 130 F.3d at 211 (quotation marks and

citation omitted).

       No Prosecutor Defendant has joined in or consented to the removal of this civil

action. And, in fact, since removal, one Prosecutor Defendant has filed a notice in

which he memorializes his opposition to removal. (Defendant Zach Klein’s Notice of

Opposition to Removal of Proceedings from the Hamilton County Court of Common

Pleas to Federal Court, Doc. 11). Having concluded that the Prosecutor Defendants are

not nominal parties, the Court further concludes that no exception to the rule of

unanimity applies. Accordingly, removal was improper under the mandatory language

of the removal statute. And no further inquiry into whether Plaintiffs’ allegations are

well-pleaded or “artfully pleaded” in terms of subject-matter jurisdiction is necessary.

See Dunaway v. Purdue Pharma L.P., 391 F. Supp. 3d 802, 814 (M.D. Tenn. 2019)

(“[E]ven if jurisdictional issues were not fatal to the removal, [the removing defendant’s]

decision to remove case without the express consent of all defendants was procedurally

improper and would independently warrant a remand.”).

   D. The Court Will Exercise its Discretion and Award Attorneys’ Fees.

       “District courts have considerable discretion to award or deny costs and attorney

fees under 28 U.S.C. § 1447(c).” Warthman, 549 F.3d at 1059. In cases “where the

removal was not objectively reasonable” or “where the removal attempt was not ‘fairly

supportable,’” the general presumption is that fees should be awarded. Id. at 1060–61.

A “two-step test” is applied to review the award of attorneys’ fees under § 1447(c). A



                                             11
 Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 12 of 13 PAGEID #: 546




Forever Recovery, Inc. v. Township of Pennfield, 606 F. App’x 279, 281 (6th Cir. 2015).

Courts in the Sixth Circuit must consider first whether a defendant had an “objectively

reasonable” basis to remove the case and second whether an “unusual circumstance”

justified departing from the objectively-reasonable-basis rule. Id.

       Mindful of the statutory requirements, the State Defendants made a calculated

decision to remove this civil action without the consent of the Prosecutor Defendants on

the theory that they are “nominal” defendants. Indeed, the State Defendants accused

Plaintiffs of attempting to make their case “removal proof” by adding the Prosecutor

Defendants. (Doc. 14 PAGEID 512). To the Court’s mind, however, the law is and was

clear that the Prosecutor Defendants are not nominal defendants and, so characterized,

their joinder in (or consent to) the notice of removal was required. The State

Defendants’ decision to remove, therefore, in the face of Beasley and Women’s Med.

Pro. Corp. was not objectively reasonable. Cf. Dunaway, 391 F. Supp. 3d at 816 (“[The

removing defendant’s] difficulties in obtaining consent from all defendants were not the

result of a lack of trying, and it was not unreasonable to hope that the court might

conclude that the lack of consent from [one of the other defendants] was, in light of the

circumstances, excusable.”).

       No “unusual circumstance” appears to justify the State Defendants’ failure to

obtain consent from the Prosecutor Defendants, or their failure to join in Plaintiffs’

Motion to Remand once City of Columbus Attorney Klein filed his notice of opposition to

removal. The State Defendants’ accusation that Plaintiffs added the Prosecutor

Defendants, and purported to bring only state-law claims, to avoid “adverse” federal




                                             12
  Case: 1:21-cv-00189-MRB Doc #: 17 Filed: 03/29/21 Page: 13 of 13 PAGEID #: 547




precedent 5 does not suffice. Accordingly, the Court will entertain an application for

reasonable attorneys’ fees (and costs, if any). 6

    III.      CONCLUSION

           For the foregoing reasons, Plaintiffs’ Motion to Remand Proceedings to Hamilton

County Court of Common Pleas and for Attorneys’ Fees and Costs (Doc. 7) is hereby

GRANTED. Plaintiffs’ application for reasonable attorneys’ fees (and costs, if any) shall

be filed by March 31, 2021 at 5:00 p.m.

           IT IS SO ORDERED.
                                                          /s/ Michael R. Barrett
                                                          Michael R. Barrett, Judge
                                                          United States District Court




         5 See Box v. Planned Parenthood of Indiana and Kentucky, Inc., 139 S. Ct. 1780, 1782 (2019)

(“This Court has already acknowledged that a State has a ‘legitimate interest in proper disposal of fetal
remains.’”) (citation omitted).
         6 Given the number of attorneys of record, Plaintiffs are cautioned at the outset to eliminate

duplication of effort from their application.

                                                    13
